From my examination of the record I agree entirely with the court below that there was no testimony to disclose any negligence on the part of the defendant outside of the bare fact of the accident. Plaintiff saw a green light and started to cross the intersection, but, as appears from this record, there is not a scintilla of evidence to show that the green light she saw was the green light which invited appellant to attempt the crossing. On the contrary, there is evidence to show that the green light which she said she saw was the green light which permitted this defendant to proceed on the Parkway. The place of the accident was at the intersection of three highways, and it is possible to see the green light on the *Page 176 
Parkway when you are standing on the street where appellant was standing.
I would sustain the judgment of the court below.
Justice SCHAFFER concurred in this dissent.